United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., claiming as a widow of R.R., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Palmdale, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-546
Issued: September 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 19, 2006 appellant filed a timely appeal from a September 25, 2006
nonmerit decision of the Office of Workers’ Compensation Programs denying her request for
reconsideration as it was untimely filed and did not establish clear evidence of error. As more
than one year has elapsed since the last merit decision dated September 13, 1995 and the filing of
this appeal, the Board lacks jurisdiction to review the merits of this case.1 Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the September 25, 2006 nonmerit
decision.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was untimely filed and failed to demonstrate clear evidence of error.

1

20 C.F.R. §§ 501.2(c) and 501.3.

FACTUAL HISTORY
This case has been before the Board on three prior appeals. The Office accepted that
appellant’s husband, the employee, sustained an aggravation of preexisting asthma due to factors
of his federal employment. The employee died on May 5, 1995 and appellant filed a claim for
survivor’s benefits. The death certificate listed the cause of death as metastatic melanoma with
chronic obstructive pulmonary disease (COPD) and an excision of melanoma as contributing
factors. By decisions dated August 21 and September 15, 1995, the Office denied appellant’s
claim for survivor’s benefits.
In the first appeal, the Board affirmed a November 15, 1996 decision denying appellant’s
request for reconsideration under 5 U.S.C. § 8128 and a May 21, 1997 decision denying her
request for reconsideration as it was untimely and did not show clear evidence of error.2 On
appeal, for the second time, the Board affirmed the March 21 and October 21, 2003 decisions
denying appellant’s reconsideration request as untimely and insufficient to demonstrate clear
evidence of error.3 In the most recent appeal, the Board affirmed an October 6, 2004 decision
again finding that appellant’s reconsideration request was not timely and failed to establish clear
evidence of error.4 In an order dated June 19, 2006, the Board denied her petition for
reconsideration of the December 14, 2005 decision.5
On August 28, 2006 appellant again requested reconsideration. She contended that a
review of the employee’s complete medical records established that his death was related to his
work injury. Appellant noted that he did not discuss the composition of the paint to which he
was exposed with the second opinion examiner due to confidentiality issues. She reviewed
employee’s history of breathing problems from the date of his exposure to the paint fumes on
September 2, 1988 to the date of his death. Appellant noted that hospital records revealed that he
had difficulty breathing from asthma and COPD due to his chemical exposure. She related that
in August 1990, employee had a skin cancer removed and in 1992 he had a “benign tumor
removed from his tongue.” In 1994 the employee was diagnosed with lesions in his lungs, which
physicians believed was metastatic cancer; however, a primary cancer was not identified.
Appellant submitted hospital records for the employee dated August 1994 to April 1995.
The employee received hospital treatment in January 1994 for shortness of breath. On
January 21, 1994 Dr. Thai Ha, a gastroenterologist, diagnosed an exacerbation of COPD
probably secondary to bronchitis and exacerbated by smoke inhalation. On January 17, 1994 the
employee was discharged by Dr. Sherwin Levin, a Board-certified internist, with a diagnosis of
improved asthma. On July 27, 1994 he was readmitted to the hospital with complaints of
increased shortness of breath. Dr. James Lim and Dr. Daniel Kashinsky, both Board-certified in
family practice, diagnosed an exacerbation of asthma and COPD and to rule out pneumonia. The
employee was discharged on August 3, 1994. A chest x-ray showed no masses or infiltrates.
2

Docket No. 97-2715 (issued September 16, 1999).

3

Docket No. 04-169 (issued May 20, 2004).

4

Docket No. 05-564 (issued December 14, 2005).

5

Order Denying Petition for Reconsideration, Docket No. 05-564 (issued June 19, 2006).

2

The employee received treatment at a hospital on August 9, 1994 for severe dyspnea and
wheezing after smoke exposure. Dr. Shan Nathan, Board-certified in internal medicine,
diagnosed an acute exacerbation of COPD, congestive heart failure, coronary artery disease,
diabetes mellitus and to rule out dyspnea and wheezing caused by exposure to smoke. The
employee was again hospitalized on November 6, 1994 after an x-ray showed multiple lung
lesions. In a November 11, 1994 transfer summary, Dr. Albert Bodt, a Board-certified internist,
diagnosed multiple nodular lesions, probably metastatic, from an unknown primary, COPD or
sleep apnea and Pickwickian syndrome, congestive heart failure, coronary artery disease and
diabetes. A needle aspiration of the employee’s lung on November 16, 1994 revealed
“malignant cells consistent with metastatic melanoma.” From December 29 to 31, 2004 he was
hospitalized due to pain and swelling of the left leg. In a discharge summary dated
December 31, 2004, Dr. Philip Tuso, a Board-certified internist, diagnosed left saphenous vein
thrombophlebitis, malignant melanoma, uncontrolled diabetes and COPD. In a hospital report
dated February 7, 1995, Dr. Manjula Vaghjiani, a Board-certified internist, discussed the
employee’s history of “malignant melanoma starting on the back with metastasis to the lungs and
left auxiliary lymph nodes,” COPD, coronary artery disease and partial complex seizures. He
was again hospitalized from March 29 to April 1, 1995. In a discharge summary dated April 1,
1995, Dr. Vaghjiani noted that the employee had a history of melanoma five years earlier with
metastases to the lymph nodes and lungs in November 1994.6 The employee further had COPD
due to exposure to chemicals at work, coronary artery disease, a seizure disorder and diabetes.
Dr. Vaghjiani diagnosed malignant melanoma with metastasis, an exacerbation of COPD and
acute bronchitis. In an April 4, 1995 emergency room report, Dr. Harihar Agarwal, an internist,
discussed the employee’s history of metastatic melanoma in of the lymph nodes and lungs. He
diagnosed an exacerbation of COPD with lung cancer and primary melanoma metastatic disease.
By decision dated September 25, 2006, the Office denied appellant’s request for
reconsideration on the grounds that it was untimely and did not establish clear evidence of error.
The Office noted that she had not submitted any medical evidence addressing the relationship
between the employee’s death and his exposure to chemicals at work.
LEGAL PRECEDENT
The Office, through regulation, has imposed limitations on the exercise of its
discretionary authority under section 8128(a) of the Federal Employees’ Compensation Act.7
The Office will not review a decision denying or terminating a benefit unless the application for
review is filed within one year of the date of that decision.8 When an application for review is
untimely, the Office undertakes a limited review to determine whether the application presents
clear evidence that the Office’s final merit decision was in error.9 Office procedures state that
the Office will reopen a claimant’s case for merit review, notwithstanding the one-year filing
6

The final page of the discharge summary containing the physician’s signature does not appear to be in the case
record.
7

5 U.S.C. §§ 8101-8193.

8

20 C.F.R. § 10.607; see also Alan G. Williams, 52 ECAB 180 (2000).

9

Veletta C. Coleman, 48 ECAB 367 (1997).

3

limitation set forth in 20 C.F.R. § 10.607, if the claimant’s application for review shows “clear
evidence of error” on the part of the Office.10 In this regard, the Office will limit its focus to a
review of how the newly submitted evidence bears on the prior evidence of record.11
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office. The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error. Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.12 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion. This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office. To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office’s decision.13 The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.14
ANALYSIS
The Office properly determined that appellant failed to file a timely application for
review. Office procedures provide that the one-year time limitation period for requesting
reconsideration begins on the date of the original Office decision.15 A right to reconsideration
within one year also accompanies any subsequent merit decision on the issues.16 As appellant’s
August 28, 2006 request for reconsideration was submitted more than one year after
September 13, 1995, the date of the most resent merit decision, it was untimely. Consequently,
she must demonstrate clear evidence of error by the Office in denying her claim for
compensation.17

10

See Gladys Mercado, 52 ECAB 255 (2001). Section 10.607(b) provides: “[The Office] will consider an
untimely application for reconsideration only if the application demonstrates clear evidence of error on the part of
[it] in its most recent decision. The application must establish, on its face, that such decision was erroneous.”
20 C.F.R. § 10.607(b).
11

See Nelson T. Thompson, 43 ECAB 919 (1992).

12

Dorletha Coleman, 55 ECAB 143 (2003); Leon J. Modrowski, 55 ECAB 196 (2004).

13

Id.

14

Pete F. Dorso, 52 ECAB 424 (2001); John Crawford, 52 ECAB 395 (2001).

15

20 C.F.R. § 10.607(a).

16

Robert F. Stone, 57 ECAB ___ (Docket No. 04-1451, issued December 22, 2005).

17

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB ___ (Docket No. 05-1637, issued October 18, 2005).

4

In appellant’s request for reconsideration, she argued that a review of the medical records
established that the employee’s death was related to his employment injury. She noted that the
employee did not disclose the composition of the paint he used during the course of his federal
employment as it was classified information. Appellant maintained that he experienced
breathing problems from the date of his employment exposure to the date of his death. She
summarized the employee’s medical history. The relevant issue, however, is whether the
medical evidence establishes a causal relationship between the employee’s death and his
accepted employment injury. As this issue is medical in nature, it can only be resolved through
the submission of probative medical evidence.18 Appellant’s lay opinion on the cause of the
employee’s death and her interpretation of the medical evidence is not relevant as the Board has
held that lay individuals are not competent to render a medical opinion.19 Consequently, her
contentions are insufficient to establish clear evidence of error by the Office or shift the
prima facie weight of evidence in favor of the claim.
The employee was hospitalized multiple times in 1994 and 1995 for breathing
difficulties. In November 1994 he was diagnosed with lung cancer. The biopsy report found
that the cancerous cells were consistent with metastatic melanoma. None of the medical reports
submitted, however, address the underlying issue of whether the employee’s death was related to
any chemical exposure during the course of his federal employment. The medical evidence thus
does not establish clear evidence of error.20
The evidence submitted in support of appellant’s untimely reconsideration request is
irrelevant and thus insufficient to establish clear evidence of error. In order to establish clear
evidence of error, the evidence submitted must be of sufficient probative value to prima facie
shift the weight of evidence in favor of the claimant and raise a substantial question as to the
correctness of the Office’s decision.21 The evidence appellant submitted on reconsideration fails
to meet this standard.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration on
the grounds that it was untimely filed and failed to demonstrate clear evidence of error.

18

George C. Vernon, 54 ECAB 319 (2003).

19

Gloria J. McPherson, 51 ECAB 441 (2000).

20

Howard Y. Miyashiro, 51 ECAB 253 (1999).

21

See Veletta C. Coleman, supra note 9.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 25, 2006 is affirmed.
Issued: September 21, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

